By the Court, Niles, J.:
The Court erred in refusing to allow the defendant to prove the alleged partnership between the plaintiff and defendant. The evidence, if admitted, would have shown a state of facts almost identical with those presented in the case of Pico v. Cuyas, ante, p. 174, where we held similar evidence admissible in an action to recover the rent claimed to be due upon the lease. It was equally admissible in defense of a summary proceeding for a forfeiture of the lease for non-payment of rent. For this error the *181judgment must be reversed- upon the authority of the case cited.
Judgment and order reversed, and cause remanded for a new trial.
Mr. Chief Justice Wallace did not express an opinion.